United States Navy–Marine Corps
       Court of Criminal Appeals
                    _________________________

                      UNITED STATES
                          Appellee

                                v.

                     Ian M. DONELL
            Lance Corporal (E-3), U.S. Marine Corps
                          Appellant

                        No. 201900027

Appeal from the United States Navy-Marine Corps Trial Judiciary.
                      Decided: 13 May 2019.
                         Military Judge:
              Lieutenant Colonel Wilbur Lee, USMC.
Sentence adjudged 27 September 2018 by a special court-martial
convened at Marine Corps Base, Kaneohe Bay, HI, consisting of a
military judge sitting alone. Sentence approved by convening
authority: confinement for 6 months, reduction to E-1; and a bad-
conduct discharge.
                          For Appellant:
            Lieutenant Colonel Lee C. Kindlon, USMCR.
                          For Appellee:
                       Brian K. Keller, Esq.
                    _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                    _________________________

         Before HUTCHISON, LAWRENCE, and GERDING
                     Appellate Military Judges.
                   United States v. Donell, No. 201900027


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2